                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                  3:21-cv-153-FDW
                               3:16-cr-44-FDW-DSC-1

DEQUAN KEONTEZ CHAMBERS,            )
                                     )
            Petitioner,              )
                                     )
vs.                                  )
                                     )                                 ORDER
                                     )
UNITED STATES OF AMERICA,            )
                                     )
            Respondent.              )
_____________________________________

       THIS MATTER is before the Court on its April 6, 2021, Notice of Deficiency (Doc. No.

2).

       Petitioner filed a Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2241 that was

docketed in this civil action on April 6, 2021. (Doc. No. 1). Petitioner did not pay the $5.00 filing

fee or file a motion to proceed in forma pauperis. The Clerk of Court mailed Petitioner a Notice

of Deficiency on April 6, 2021 instructing Petitioner to pay the fee or return an in forma pauperis

application within 21 days. (Doc. No. 2). Petitioner was cautioned that the failure to do so “may

result in the dismissal of this action without prejudice for failure to prosecute.” (Doc. No. 2 at 1).

       Petitioner has not filed an Application to proceed in forma pauperis or paid the $5.00 filing

fee and the time to do so has expired. Therefore, the case will be dismissed without prejudice for

failing to comply with a court order. Fed. R. Civ. P. 41(b) (“If the plaintiff fails to prosecute or to

comply with these rules or a court order, a defendant may move to dismiss the action or any claim

against it.”); Link v. Wabash R.R. Co., 370 U.S. 626, 631-33 (1962) (although Rule 41(b) does

not expressly provide for sua sponte dismissal, a district court has the inherent power to dismiss a

                                                  1
case for lack of prosecution or violation of a court order); see, e.g., Robinson v. North Carolina,

764 F. App’x 339 (4th Cir. 2019) (affirming the dismissal without prejudice of a § 2241 petition

for failure to comply with an order).

       IT IS, THEREFORE, ORDERED that:

       (1) This action is dismissed without prejudice for Petitioner’s failure to comply with this

           Court’s April 6, 2021 Order.

       (2) The Clerk is directed to terminate this action.




                                              Signed: May 12, 2021




                                                 2
